— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered March 30, 1982, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and conclude that the court properly admitted into evidence a knife which was found at the scene the day following the crime and which was identified by a witness as the knife with which he and the deceased had been stabbed by the defendant. These circumstances provided a sufficient connection between the knife and the defendant to render the knife admissible (see, People v Mir*430enda, 23 NY2d 439; People v Cunningham, 116 AD2d 585). Any question as to the accuracy of the complainant’s identification of the knife went to its weight or probative force, and not to its admissibility (see, People v McNair, 32 AD2d 662).
The other contentions raised by the defendant have been examined and found to be meritless. Brown, J. P., Weinstein, Rubin and Hooper, JJ., concur.